Case 2:20-cv-04235-GW-E Document 10-1 Filed 06/02/20 Page 1 of 1 Page ID #:44



  1   GRAYLAW GROUP, INC.
      26500 Agoura Road, #102-127
  2   Calabasas, CA 91302
      Telephone: (818) 532-2833
  3   Facsimile: (818) 532-2834
      MICHAEL E. ADLER            SBN 236115
  4   meadler@graylawinc.com
  5   DHILLON LAW GROUP INC.
      177 Post Street, Suite 700
  6   San Francisco, California 94108
      Telephone: (415) 433-1700
  7   Facsimile: (415) 520-6593
      HARMEET K. DHILLON              SBN: 207873
  8   harmeet@dhillonlaw.com
      NITOJ P. SINGH                  SBN: 265005
  9   nsingn@dhillionlaw.com
 10   Attorneys for Plaintiff and the Proposed Class
 11                                UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 12

 13                                                      Case No.: 2:20-cv-04235-GW-E
      BRUNNER ACCOUNTING GROUP, a
 14   California sole proprietorship;
      individually and on behalf of a class of
 15   similarly situated businesses and                  ATTACHMENT #1 TO SUMMONS
      individuals,
 16
                            Plaintiffs,
 17

 18                         vs.
 19    SVB FINANCIAL GROUP; SILICON
 20    VALLEY BANK; BLUEVINE CAPITAL
       INC.; JPMORGAN CHASE & CO.,
 21    JPMORGAN CHASE BANK, N.A.;
       BANK OF AMERICA CO., BANK OF
 22    AMERICA N.A.; ROYAL BANK OF
       CANADA, CITY NATIONAL BANK;
 23    SQUARE, INC.; and; DOE LENDERS 1
 24    to 4,975, inclusive,

 25                        Defendants.

 26

 27

 28

                                                       -1-
